DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 06/23/2022 for application number 16/647,065. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1 and 5-15 are presented for examination. Claim 3 is currently canceled. Claims 2 and 4 were previously canceled. 

Response to Amendments
Applicant’s amendments filed have been fully considered by the examiner. Examiner withdraws the 35 U.S.C. § 101 rejection to claim 14 for non-patentable subject matter.

Response to Arguments
Argument 1, Applicant argues that the combination of Wagner, Shepelev, and Kurlander do not explicitly teach the newly amended portions to the independent claims. 
Responding to Argument 1, Applicant’s argument has been fully considered and is persuasive. The combination of Wagner, Shepelev, and Kurlander do not teach the newly amended portions to the independent claims. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “device react to the feedback”. The amendment made herein, no longer introduces “feedback” in independent claim 1. Claim 5 may need to incorporate canceled portions of independent claim 1 to describe such feedback or generation thereof. There is insufficient antecedent basis for this limitation in the claim appropriate action is required.

Allowable Subject Matter
Claims 1 and 6-15 are found to be allowable over the prior art.
The prior art of record, specifically Wagner (US 2016/0195928 A1), Shepelev (US 2016/0179242 A1), and Kurlander (US 2007/0101274 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 14, and 15.
The prior art of record teaches a method of classifying passive interactions with a device, comprising: 
obtaining one or more passive inputs from one or more sensors on or coupled to the device [Wagner: Figs. 2-3, Paras. 66, 68-69, receiving gestures (i.e. active inputs), bio-potential, heart rate, and motion information (i.e. passive inputs) from sensors coupled to the device], the one or more passive inputs being representative of a passive behavior of the user relative to the device and being received from a time-based signal [Wagner: Paras. 68-69, the bio-potential, heart rate, and motion information being additional information (i.e. passive behavior of user) to the active inputs (i.e. gestures)]; 
analyzing the passive inputs using one or more algorithms [Wagner: Paras. 66, 68-69, processing the received gestures and information using real-time machine learning] and generating a command associated with the passive inputs of a time window [Wagner: Paras. 66, 68-70, classifying gestures and information into commands to be associated with the device; Shepelev: Paras. 76-82, receiving and analyzing active and passive inputs continuously (i.e. time window)]; and 
applying the output to a pre-trained artificial intelligence algorithm to generate an output indicative of the passive context of use and being transmitted to the device for use in an application or functionality on the device [Wagner: Paras. 64, 68-69, processing data may be accomplished with real-time machine learning; Kurlander: Paras. 28-30, context determination of inputs using learning/reasoning (i.e. pre-trained artificial intelligence algorithms) components]. 

However, the prior art of record does not teach analyzing the passive inputs using one or more algorithms to extract a list of parameters of a time window and generating a signature of the time window for a phenomenon associated with the passive inputs, generation of the signature including extracting a correlation among the parameters and an evolution of the parameters from the time-based signal; and applying the signature to a pre-trained artificial intelligence algorithm identifying a passive context of use therefrom, to generate an output indicative of the passive context of use and being transmitted to the device for use in an application or functionality on the device. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of analyzing the passive inputs using one or more algorithms to extract a list of parameters of a time window and generating a signature of the time window for a phenomenon associated with the passive inputs, generation of the signature including extracting a correlation among the parameters and an evolution of the parameters from the time-based signal; and applying the signature to a pre-trained artificial intelligence algorithm identifying a passive context of use therefrom, to generate an output indicative of the passive context of use and being transmitted to the device for use in an application or functionality on the device, in combination with the other elements recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179